Order unanimously reversed. Respondent is directed to proceed to arbitration and stayed from proceeding with its counterclaim in the Municipal Court action. The Municipal Court action was brought on an October, 1952, contract between the parties, while the arbitration is sought on an April, 1953, contract. Furthermore, the arbitration proceeding was commenced before the court action was instituted. The contract dated April 28, 1953, containing an arbitration clause, is still effective, since the May 16, 1953, document tendered to respondent was, by its own admission, unreservedly rejected. Settle order on notice. Present — Callahan, J. P., Breitel, Bastow, Botein and Bergan, JJ.